                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM EPP,

                   Petitioner,                            8:18CV323

      vs.
                                                      MEMORANDUM
BRAD HANSEN,                                           AND ORDER

                   Respondent.

      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 21.) Petitioner filed a Notice of Appeal (filing no. 18)
on June 10, 2019. Petitioner appeals from the court’s Memorandum and Order and
Judgment dated May 20, 2019. (Filing Nos. 16 & 17.) Upon review of Petitioner’s
Motion for Leave to Appeal in Forma Pauperis, the court finds Petitioner is entitled
to proceed in forma pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 21) is granted.

      Dated this 3rd day of July, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
